    Case 2:12-cv-00859-LMA-MBN Document 1396 Filed 01/25/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                                 CIVIL ACTION

VERSUS                                                                     No. 12-859

MARLIN GUSMAN, ET AL.                                                     SECTION I

                               ORDER & REASONS

      This Court, having reviewed the U.S. Magistrate Judge’s Report and

Recommendation, the record, the applicable law, the objections filed by the City of

New Orleans (the “City”) and responses thereto by the Orleans Parish Sheriff

(“Sheriff”), the United States, and the plaintiff class, hereby approves the Report and

Recommendation, adopts it as its opinion in this matter, and overrules the objections.

      Judge North’s opinion is well-reasoned, accurate, and thorough.              The

oppositions to the City’s appeal of Judge North’s order appropriately take the City to

task for its revisionist history, distortion of the record, and misguided application of

settled legal principles.

      The Court is disturbed to find the case remaining at this juncture, years after

it was filed. All parties involved here justifiably believed that the City had resolved

itself to address the needs of special inmate populations, including the severely

mentally ill, with the construction of the Phase III facility. Now faced with the City’s

broken promises, the Court can only shake its head.

      Several years ago, the City, after much debate (and in reliance on its

independent assessment of possible alternatives), advised the Court that construction

of Phase III—not a retrofit of the Orleans Justice Center (“OJC”)—was the solution

                                           1
    Case 2:12-cv-00859-LMA-MBN Document 1396 Filed 01/25/21 Page 2 of 5




that would best fulfill its constitutional obligations as well as its obligation under the

Consent Judgment. To arrive at that determination, the City consulted with others,

including but not limited to the Court-appointed Monitors, the Compliance Director,

and the Sheriff.

      This Court need not reiterate U.S. Magistrate Judge North’s Report and

Recommendation line-by-line. However, a few succinct observations relating to the

City’s present objections are in order.

      It was not until this Court questioned City Attorney Sunni LeBeouf at a recent

status conference that it first learned that the City had, without the Court’s

permission, unilaterally halted Phase III design work in violation of this Court’s

orders—a decision that the City Attorney could not satisfactorily explain. The Court

finds the City’s conduct exasperating, especially considering the fact that, following

her election, Mayor Cantrell reiterated the City’s commitment to the Court that the

construction of Phase III would be completed as previously promised—and repeatedly

advised the Court that Phase III would be completed on a given date. See, e.g., R.

Doc. Nos. 1231, 1238, 1244, 1253, 1261, & 1268. 1

      The City may think Phase III is bad policy, politics, or both. It is the City’s job

to think about policy and politics. The Court may not do so; it is not empowered to

nullify a consent decree just because one of the parties thinks it made a bad decision.

And to be clear: the City, not this Court, decided to construct Phase III. The Court is




1 The procedural history relating to the City’s continued commitment is detailed by
the U.S. Magistrate Judge. See R. Doc. No. 1385, at 21–22.
                                            2
      Case 2:12-cv-00859-LMA-MBN Document 1396 Filed 01/25/21 Page 3 of 5




not imposing Phase III on anyone. The City did that years ago. The Court is simply

fulfilling its legal obligation to hold the City to its word.

        Ironically, the City’s objections highlight the infirmity of its position. Stepping

on its own foot, the City argues:

        Contrary to the statements in the Report, the City had no obligation to
        present a specific plan for a retrofit to the Court before asking for relief
        from its commitment to plan for Phase III as a possible second jail facility
        based on a change in circumstances. That was erroneous and thus the
        subject of one of many objections by the City to the Report. The City
        had no obligation to ask for relief from the referenced two Court Orders,
        given that those Orders impermissibly obligated the City to move
        forward with the construction of a Phase III new jail building;
        concomitantly, those Orders of this Court in January and March 2019
        wrongly prevented other less intrusive and more narrowly drawn
        options and blocked other options to be developed as the City decided,
        particularly given the wording of the Stipulated Order. 2

        According to the City, then:

        A.     The City admits it had a prior “commitment” to Phase III;

        B.     The City had no obligation to request relief from two court orders, 3 as

               those orders “impermissibly obligated the City to move forward with the

               construction” of Phase III; and

        C.     In doing so, the Court wrongly “prevented” the City from taking other

               less-intrusive and narrowly drawn options.

        This line of reasoning (if it can be called that) crumbles at every step. First,

stunningly, the City admits it is seeking relief from its own commitment—not a Court




2   R. Doc. No. 1389, at 3 (emphasis added and footnotes omitted).
3   R. Doc. Nos. 1221 & 1227.
                                             3
    Case 2:12-cv-00859-LMA-MBN Document 1396 Filed 01/25/21 Page 4 of 5




order. 4 That admission is, by itself, fatal to the City’s present attempt to renege.

And, tellingly, the City did not object to enforcement of that commitment for more

than fourteen months after the last supposedly flawed order. 5 The City’s anemic post-

hoc rationalization is, somehow, that no objection was necessary. But the City

apparently does not believe its own argument—given its habit of objecting to the

Court’s orders by motion. Think about that: the City, in the course of requesting

relief, argues it had no duty to request relief. The incoherence speaks for itself.

Finally, the City’s third argument is entirely unsupported by the evidence—either

with regard to whether the Court “prevented” anything, or whether such supposedly

less-intrusive and narrowly drawn options were even available and viable.

      Irrespective of these critiques, the Court finds that new arguments first raised

by the City in its reply brief, as well as those not initially made before the U.S.

Magistrate Judge, are deemed waived.          Notwithstanding the waivers, the U.S.

Magistrate Judge’s alternative disposition on the merits of these untimely arguments

is affirmed. The Court also agrees with the U.S. Magistrate Judge that relief is not

warranted under Federal Rule of Civil Procedure 60, because OJC does not currently

provide medical and mental healthcare that is compliant with the consent judgment;

the impact of the COVID-19 pandemic on the City’s budget is both speculative and

irrelevant; and there has not been an unexpected or substantial decline in the inmate

population at OJC.



4See R. Doc. No. 1385, at 14–21 (summarizing the City’s prior admissions).
5See R. Doc. No. 1227 (order dated March 18, 2019); R. Doc. No. 1281 (motion filed
June 29, 2020).
                                          4
    Case 2:12-cv-00859-LMA-MBN Document 1396 Filed 01/25/21 Page 5 of 5




      The City’s tortured attempts to revise history fall flat. It is high time for the

City to live up to its word. The incarcerated of Orleans Parish have waited far too

long for the care they need and to which they are entitled—care that the City agreed

to provide. 6 The Court will hold the City to its previously chosen course of action.

Accordingly,

      IT IS HEREBY ORDERED that the City’s motion for relief from the January

25, 2019 and March 18, 2019 Court Orders is DENIED.

      New Orleans, Louisiana, January 25, 2021.


                                  _____________________________________________
                                              LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE




6 The City argues that the Sheriff and Compliance Director have always been
responsible for providing sufficiently trained correctional staff for the delivery of
appropriate medical and mental health services. The City is reminded that it
previously objected to a contract for medical and mental healthcare services entered
into by the Sheriff and a contractor providing such services. The Court concluded
that the City was authorized to contract for healthcare at the prison and that the City
has the legal authority to enter into a different contract that would allow the Sheriff
to comply with the Consent Judgment. R. Doc. No. 837.
                                          5
